DISTRICT ATTORNEY
                               DANIEL J. KINDRED
                                  38TH JUDICIAL DISTRICT
                                                                                  FILED IN
                                            May 7, 2015                    4th COURT OF APPEALS
                                                                            SAN ANTONIO, TEXAS
                                                                           5/7/2015 3:14:22 PM
                                                                             KEITH E. HOTTLE
                                                                                   Clerk
Keith E. Hottle                                                      VIA E-FILING
Clerk
Fourth Court of Appeals
300 Dolorosa, Suite 3200
San Antonio, Texas 78205

        RE:     Michael Rivas v. State of Texas
                Court of Appeals Number: 01-14-00181-CR
                Trial Court Number: 12-04-10954-CR, in the 38th Judicial District Court,
                Medina County, Texas

Dear Mr. Hottle:

        Enclosed please find the Brief of Appellee/State of Texas.

        My sincere apologies to the Court for the delay in this filing and submission.

        If you have any concerns or questions, please feel free to contact me.

        I appreciate your assistance in this matter.

Sincerely,

/s/ Christina Busbee
CHRISTINA BUSBEE
Assistant District Attorney

CMT

Enclosures




UVALDE COUNTY                          MEDINA COUNTY                        REAL COUNTY
COURTHOUSE SQUARE, BOX NO. 5           3102 AVENUE G                        P.O. BOX 750
UVALDE, TEXAS 78801                    HONDO, TEXAS 78861                   LEAKEY, TEXAS 78873
TELEPHONE: (830) 278-2916              TELEPHONE: (830) 741-6187            TELEPHONE: (830) 232-5202
FACSIMILE: (830) 278-4731              FACSIMILE: (830) 741-6033            FACSIMILE: (830) 232-6888